Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of January 3,
2018 (the “Effective Date”), between Stephen S. Tang (“Employee”) and OraSure
Technologies, Inc., a Delaware corporation (the “Company”).

WHEREAS, the parties wish to set forth the terms of their relationship and to
enter into this Agreement and a confidentiality agreement of even date herewith
(the “Confidentiality Agreement”).

NOW, THEREFORE, intending to be legally bound, the parties set forth below the
terms and conditions of Employee’s relationship with the Company.

1. Services.

1.1 Employment. The Company agrees to employ Employee as President and Chief
Executive Officer of the Company, and Employee hereby accepts such employment in
accordance with the terms and conditions of this Agreement. Employee shall begin
his employment with the Company by April 1, 2018, or such earlier date as may be
agreed to by the parties (“Employment Date”). During his employment and for as
long as Employee holds the position of Chief Executive Officer and receives the
required votes from the Company’s stockholders, Employee shall continue to serve
as a member of the Company’s Board of Directors (the “Board of Directors”).

1.2 Duties. Employee shall have the position named in Section 1.1 with such
powers and duties appropriate to such office (a) as otherwise set forth in
Exhibit A attached to this Agreement, and (b) as otherwise determined by the
Board of Directors from time to time. Employee’s primary place of work shall be
the Company’s headquarters, at its present location in Bethlehem, Pennsylvania.
Subject to the provisions of Section 6 hereof, Employee’s position and duties
may be changed and Employee’s primary place of work may be relocated from time
to time during the Term (as defined below) of this Agreement.

1.3 Outside Activities. Employee shall obtain the consent of the Board of
Directors before he engages, either directly or indirectly, in any other
professional or business activities that may require an appreciable portion of
Employee‘s time, except for (i) reasonable time devoted to volunteer services
for or on behalf of such religious, educational, non-profit and/or other
charitable organizations as Employee may wish to serve; and (ii) reasonable time
devoted to activities in the non-profit and business communities.
Notwithstanding the foregoing, (a) Employee may engage in the outside activities
described in clauses (i) and (ii) above only to the extent such activities do
not materially interfere with Employee’s ability to perform his responsibilities
as President and Chief Executive Officer of the Company and (b) for the period
from the Employment Date until June 30, 2018 Employee shall be permitted to
provide ongoing reasonable transition services on a part time basis to his prior
employer.

1.4 Direction of Services. Employee shall at all times report directly to, and
discharge his duties in consultation with and under the supervision and
direction of, the Board of Directors.

 

-1-



--------------------------------------------------------------------------------

2. Term. The initial term of this Agreement shall begin as of the Employment
Date and end on the third anniversary of the Employment Date, unless Employee’s
employment is sooner terminated in accordance with Section 6 below (the “Initial
Term”). Thereafter, this Agreement shall automatically renew and Employee’s
employment shall continue for successive one-year terms (each, a “Renewal Term”
and together with the Initial Term, the “Term”) unless the Company gives
Employee written notice of the Company’s intent not to renew this Agreement at
least 90 days before the expiration of the Initial Term or any Renewal Term, or
Employee’s employment under this Agreement is terminated in accordance with
Section 6 below.

3. Compensation and Expenses.

3.1 Salary. As compensation for services under this Agreement, the Company shall
pay to Employee a regular salary of $565,000 per annum. Such salary will be
subject to review by the Board of Directors on an annual basis and may be
increased from time to time in the discretion of the Board of Directors. Any
reduction shall be subject to the provisions of Good Reason (as defined below)
and Section 6 below. Payment shall be made in accordance with the Company’s
normal payroll practices as in effect from time to time, less all amounts
required by law or authorized by Employee to be withheld or deducted. For all
purposes under this Agreement, the term “salary” shall mean the regular annual
compensation of Employee payable under this Section 3.1, as increased.

3.2 Bonus. The Company shall establish an incentive plan each year for the
payment of cash bonuses to senior executive officers (each, a “Bonus Plan”), on
such terms as may be approved by the Board of Directors or its compensation
committee (the “Compensation Committee”) in its sole discretion. In addition to
the salary described in Section 3.1 above, Employee shall be entitled to
participate in each Bonus Plan, subject to its terms; provided that (a) Employee
shall have a target bonus amount as determined by the Board of Directors or
Compensation Committee under each Bonus Plan which is at least equal to 85% of
Employee’s salary and (b) cash bonuses payable to Employee under each Bonus Plan
shall be determined in the same manner as the cash bonuses paid to other senior
executive officers of the Company under the applicable Bonus Plan with respect
to the same time period.

3.3 Long-Term Incentive Awards. Employee shall be entitled to participate in the
Long-Term Incentive Policy or comparable long-term incentive equity policy or
plan (the “LTIP”) that may from time to time be adopted by the Board of
Directors or the Compensation Committee, in its sole discretion; provided that
(a) Employee shall be entitled to awards valued under each LTIP ranging from at
least 150% to 250% of his salary (with target set at least at 200% of salary),
as determined by the Board of Directors and (b) equity awards or other benefits
provided to Employee under each such LTIP shall be determined in the same manner
as the awards or other benefits provided under such policies or plans to other
senior executive officers of the Company with respect to the same time period.
All equity awards granted to Employee on or after the Effective Date, including
those provided for in Sections 4.1 and 4.2, shall, to the extent then unvested,
immediately vest (i) in the event of a Change of Control (as defined herein) or
(ii) in the event Employee’s employment is terminated for Good Reason (as
defined herein) pursuant to Section 6.4 or without Cause (as defined herein)
pursuant to Section 6.5 during a Change of Control Period (as defined herein),
and 50% of such awards

 

-2-



--------------------------------------------------------------------------------

shall, to the extent then unvested, immediately vest ) in the event Employee’s
employment is terminated for death or Disability pursuant to Section 6.1, Good
Reason pursuant to Section 6.4 or without Cause pursuant to Section 6.5 during
any period other than a Change of Control Period.

3.4 Additional Employee Benefits. Employee shall be entitled to receive or
participate in any additional benefits, including without limitation medical and
dental insurance programs, qualified and non-qualified profit sharing or pension
plans, disability plans, medical reimbursement plans, and life insurance
programs, which may from time to time be made available by the Company to other
senior executive officers. The Company may change or discontinue such benefits
at any time in its sole discretion; provided that additional benefits provided
to Employee shall be determined in the same manner as the benefits provided to
other senior executive officers of the Company under such plans with respect to
the same time period.

3.5 Expenses. The Company shall reimburse Employee for all reasonable and
necessary expenses incurred in carrying out his duties under this Agreement,
subject to compliance with the Company’s reasonable policies relating to expense
reimbursement. Expenses subject to reimbursement under this Section 3.5 shall
include, but not be limited to, the cost of business-related travel, lodging and
meals and the fees and expenses incurred by Employee to maintain his membership
in professional associations and obtain continuing professional education
reasonably required in connection with Employee’s performance of his duties
under this Agreement. All reimbursements under this Section 3.5 will be made as
soon as practicable after submission of any required documentation, in
compliance with the Company’s reasonable policies relating to expense
reimbursement.

3.6 Fees. From and after the Employment Date, all compensation earned by
Employee, other than pursuant to this Agreement, as a result of services
performed on behalf of the Company or as a result of or arising out of any work
done by Employee in any way related to the scientific or business activities of
the Company shall belong to the Company. Employee shall pay or deliver such
compensation to the Company promptly upon receipt. For the purposes of this
provision, “compensation” shall include, but is not limited to, all professional
and nonprofessional fees, lecture fees, expert testimony fees, publishing fees,
royalties, and any related income, earnings, or other things of value; and
“scientific or business activities of the Company” shall include, but not be
limited to, any project or projects in which the Company is involved and any
subject matter that is directly or indirectly researched, tested, developed,
promoted, or marketed by the Company but shall not include any speaking
arrangements pertaining to Employee’s role as either a community or a minority
leader and for which Employee may receive a fee.

4. Onboarding Compensation.

4.1 Restricted Share Grant. On or as soon as practicable after the Employment
Date, Employee shall be granted shares of restricted stock under the Company’s
stock award plan for 37,116 shares (the “Initial Grant”). The Initial Grant
shall vest five (5) years from the date of grant.

 

-3-



--------------------------------------------------------------------------------

4.2 Sign-On Bonus. The Company agrees to pay Employee a cash sign-on bonus in
the amount of $230,000. Such payment shall be made within seven days of the
Effective Date provided that, Employee shall repay the gross amount of the
Sign-On Bonus he received if Employee does not begin his employment with the
Company as of the Employment Date for any reason other than a termination
pursuant to Sections 6.1, 6.4 or 6.5. Such repayment shall be made within thirty
(30) days of the Employment Date. Employee shall receive a 1099 for this payment
and shall be responsible for payment of all withholding, income or other taxes
payable in respect of the Sign-On Bonus.

5. Confidentiality Agreement. Employee’s compliance with the terms of the
Confidentiality Agreement is a material requirement of this Agreement and any
breach of the Confidentiality Agreement that is materially detrimental to the
Company and that, if capable of being cured, is not cured within 30 days of
written notice thereof from the Company to Employee, shall constitute a material
breach of this Agreement. Notwithstanding the foregoing, (i) nothing in this
Agreement or the Confidentiality Agreement shall prohibit the Employee from
reporting possible violations of federal law or regulation to any governmental
agency or entity or self-regulatory organization or making disclosures that are
protected under the whistleblower provisions of federal law or regulation; and
(ii) in accordance with the Defend Trade Secrets Act of 2016, Employee shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

6. Termination.

6.1 Termination Upon Death or Disability. Employee’s employment under this
Agreement shall terminate immediately upon Employee’s death or Disability. The
term “Disability” means Employee is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (b) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Company.

6.2 Termination by Employee. Employee may terminate his employment under this
Agreement by 90 days’ written notice to the Company.

6.3 Termination by the Company for Cause. Employee’s employment under this
Agreement may be terminated by the Company at any time for Cause. Only the
following actions, failures, or events by or affecting Employee shall constitute
“Cause” for termination of Employee by the Company: (i) willful and continued
failure by Employee to substantially perform his duties provided herein after a
written demand for substantial performance is delivered to Employee by the Board
of Directors, which demand identifies with

 

-4-



--------------------------------------------------------------------------------

reasonable specificity the manner in which Employee has not substantially
performed his duties, and Employee’s failure to comply with such demand within a
reasonable time, which shall not be less than 30 days after Employee’s receipt
of such demand; (ii) the engaging by Employee in gross misconduct or gross
negligence materially injurious to the Company, which if capable of being cured,
is not cured within 30 days of written notice thereof from the Board of
Directors to Employee; (iii) the commission of any act in direct competition
with or materially detrimental to the best interests of the Company, which if
capable of being cured, is not cured within 30 days of written notice thereof
from the Board of Directors to Employee; or (iv) Employee’s conviction of having
committed a felony. Notwithstanding the foregoing, Employee shall not be deemed
to have been terminated by the Company for Cause unless and until there shall
have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors of the Company (excluding Employee) finding that, in the good
faith opinion of the Board of Directors, the Company has Cause for the
termination of the employment of Employee as set forth in any of clauses
(i) through (iv) above and specifying the particulars thereof in reasonable
detail.

6.4 Termination by Employee With Good Reason. Employee may terminate his
employment under this Agreement for Good Reason; provided that (i) Employee
gives written notice to the Board of Directors within sixty (60) days of the
event constituting Good Reason; (ii) the Company has not cured the event giving
rise to such notice within 30 days of receipt of Employee’s notice; and
(iii) Employee resigns his employment within 30 days following the expiration of
such cure period. The term “Good Reason” shall mean any of the following actions
that are taken without Employee’s prior written consent: (a) a material breach
of this Agreement by the Company (or its successor); (b) a material diminution
in Employee’s base compensation or authority, duties or responsibilities, it
being understood that, following a Change of Control, such a material diminution
shall be deemed to have occurred if Employee no longer is appointed or ceases to
function as the sole chief executive officer of the successor organization;
(c) a material change in Employee’s reporting obligation from the Board of
Directors to another employee of the Company, it being understood that,
following a Change of Control, such a material change shall be deemed to have
occurred if Employee no longer reports to a board of directors of a public
company; or (d) a relocation of Employee’s principal worksite that increases
Employee’s one-way commute by more than 30 miles.

6.5 Termination by the Company Without Cause.

The Company may terminate Employee’s employment under this Agreement without
Cause by 90 days’ written notice to Employee. In the event the Company fails to
renew this Agreement pursuant to Section 2, such failure shall be deemed to be a
termination of Employee’s employment by the Company without Cause.

6.6 Definitions. For purposes of this Agreement, the term “Change of Control
Period” shall mean the period which begins 60 days prior to the occurrence of a
Change of Control and ends 18 months thereafter. For purposes of this Agreement,
the term “Change of Control” shall mean a change of control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A pursuant to the Securities Exchange Act of 1934 (the “Exchange
Act”); provided, however, that a change of control shall only be deemed to have
occurred at such time as (i) any person, or more than one person acting as a
group

 

-5-



--------------------------------------------------------------------------------

within the meaning of Section 409A of the Internal Revenue Code (the “Code”) and
the regulations issued thereunder, acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
50 percent of the total fair market value or total voting power of the stock of
the Company; (ii) any person, or more than one person acting as a group within
the meaning of Code Section 409A and the regulations issued thereunder, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition) ownership of stock of the Company possessing 30 percent or
more of the total voting power of the Company’s stock; (iii) a majority of the
members of the Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of the appointment or
election; or (iv) a person, or more than one person acting as a group within the
meaning of Code Section 409A and the regulations issued thereunder, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition) assets from the Company that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all the
assets of the Company immediately before such acquisition or acquisitions.

6.7 Compensation Upon Termination.

6.7.1 Termination Upon Death or Disability, by Employee (Other Than for Good
Reason) or for Cause. In the event of a termination of Employee’s employment for
any reason, Employee or his estate, as applicable shall be paid all salary
pursuant to Section 3.1 through the date of termination on the next regularly
scheduled payroll date following the termination date (the “Accrued Salary”). In
the event of Employee’s termination for any reason, Employee or his estate as
applicable, shall receive any bonus that has been approved by the Board of
Directors or Compensation Committee prior to the date of termination but not yet
paid (the “Accrued Bonus”) payable at the time that cash bonuses are or would
otherwise be payable to other officers of the Company in respect of such year.
In the event of Employee’s termination at any time under Sections 6.1 or 6.5 (or
in the event of a termination in any calendar year pursuant to Sections 6.2 or
6.4 where such termination occurs after June 30 of such year), Employee or his
estate, as applicable, shall receive a prorated portion of any cash bonus, at
Employee’s target bonus percentage of base salary (subject to adjustment for
bonus pool funding as determined by the Board of Directors), for the calendar
year in which termination occurs (calculated based on the number of days in the
calendar year that have passed prior to Employee’s termination), payable at the
time that cash bonuses are or would otherwise be payable to other officers of
the Company in respect of such year (the “Accrued Prorated Bonus”). The Accrued
Salary, Accrued Bonus and Accrued Prorated Bonus (if any) are herein referred to
collectively as the “Accrued Obligations.”

All salary and benefits shall cease on the date of termination under Sections
6.1, 6.2 or 6.3, subject to the terms of any benefit plans then in force and
applicable to Employee, and the Company shall have no further liability or
obligation hereunder by reason of such termination.

6.7.2 Termination Without Cause or Upon Good Reason. In the event of a
termination of Employee’s employment with the Company pursuant to Sections 6.4
or 6.5 (in all cases, following the Effective Date), Employee:

(i) shall receive the Accrued Obligations;

 

-6-



--------------------------------------------------------------------------------

(ii) shall (A) if such termination is for Good Reason pursuant to Section 6.4 or
without Cause pursuant to Section 6.5 and does not occur during a Change of
Control Period, be paid a lump sum equivalent to 18 months of Employee’s annual
salary, or (B) if such termination is for Good Reason pursuant to Section 6.4 or
without Cause pursuant to Section 6.5 and occurs during a Change of Control
Period, be paid a lump sum equivalent to 36 months of the Employee’s annual
salary;

(iii) shall receive, as a component of severance, a cash bonus for the calendar
year in which termination occurs equal to Employee’s target bonus for such year
established pursuant to Section 3.2;

(iv) if Employee validly elects to receive continuation coverage under the
Company’s group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and if such termination is for Good Reason
pursuant to Section 6.4 or without Cause pursuant to Section 6.5 and does not
occur during a Change of Control Period, the Company shall reimburse Employee
for the applicable premium otherwise payable for COBRA continuation coverage for
such coverage for a period of 18 months after the date of termination, but only
with respect to the portion of such premium that exceeds the monthly amount
charged to active employees of the Company for the same coverage. If such
termination is for Good Reason pursuant to Section 6.4 or without Cause pursuant
to Section 6.5 and occurs during a Change of Control Period, the Company shall
reimburse Employee for the applicable premium otherwise payable for COBRA
continuation coverage for such coverage for a period for the shorter of either
(x) 36 months after the date of termination; or (y) the date Employee is no
longer eligible for COBRA, but only with respect to the portion of such premium
that exceeds the monthly amount charged to active employees of the Company for
the same coverage; and

(v) shall receive accelerated vesting as described in Section 3.3 herein;
provided, however, that if a Change of Control occurs during the period from the
Effective Date through and including April 1, 2018 and Employee’s employment is
terminated due to such Change in Control before the grant date of the Initial
Grant, Employee shall receive a lump sum cash amount equal to the greater of
(x) the number of shares subject to the Initial Grant multiplied by the closing
price of the Company’s common stock as reported on the NASDAQ Market on the
business day immediately before the closing of the Change of Control or (y)
$700,000.

The amounts payable under clauses (ii), (iii) and (iv) are collectively referred
to as “severance.” Subject to Section 6.8, all severance payments will be made
(or commence) under this Section 6.7.2 on the 90th day after termination of
employment hereunder. As a condition to receipt of severance under this
Section 6.7.2, within 45 days following termination of Employee’s employment,
Employee shall sign, deliver and not revoke a release agreement, in the form and
substance set forth in Exhibit B hereto, releasing all claims related to
Employee’s employment, other than those that cannot be released as a matter of
law. The severance shall be in lieu of and not in addition to any other
severance arrangement maintained by the Company, and shall be offset by any
monies Employee may owe to the Company. The Company’s obligation to pay the
amounts stated in clauses (ii), (iii) and (iv) of this Section 6.7.2 shall
terminate if, during the period commencing on termination of employment and
continuing until all severance payments have been made by the Company, Employee
fails to comply with Sections 9 or 13 of this Agreement or with the
Confidentiality Agreement.

 

-7-



--------------------------------------------------------------------------------

6.7.3 Parachute Payment. In the event that (i) Employee becomes entitled to any
payments or benefits hereunder or otherwise from the Company or any of its
affiliates which constitute a “parachute payment” as defined in Code
Section 280G (the “Total Payments”) and (ii) Employee is subject to an excise
tax imposed under Code Section 4999 (the “Excise Tax”), then, if it would be
economically advantageous for Employee, the Total Payments shall be reduced by
an amount (including zero) that results in the receipt by Employee on an after
tax basis (including the applicable federal, state and local income taxes, and
the Excise Tax) of the greatest Total Payments, notwithstanding that some or all
of the portion of the Total Payments may be subject to the Excise Tax. If a
reduction in Total Payments is required pursuant to the preceding sentence, the
reduction will occur in the manner (the “Reduction Method”) that results in the
greatest economic benefit for Employee. If more than one method of reduction
will result in the same economic benefit, the items so reduced will be reduced
pro rata (the “Pro Rata Reduction Method”). Notwithstanding the foregoing, if
the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Total Payments being subject to taxes pursuant to Code
Section 409A (as defined below) that would not otherwise be subject to taxes
pursuant to Section 409A, then the Reduction Method and/or the Pro Rata
Reduction Method, as the case may be, will be modified so as to avoid the
imposition of taxes pursuant to Section 409A as follows: (A) as a first
priority, the modification will preserve to the greatest extent possible, the
greatest economic benefit for Employee as determined on an after-tax basis;
(B) as a second priority, Payments that are contingent on future events (e.g.,
being terminated without Cause), will be reduced (or eliminated) before Payments
that are not contingent on future events; and (C) as a third priority, Payments
that are “deferred compensation” within the meaning of Section 409A will be
reduced (or eliminated) before Payments that are not deferred compensation
within the meaning of Section 409A. All calculations hereunder shall be
performed by a nationally recognized independent accounting firm selected by the
Company, with the full cost of such firm being borne by the Company. Any
determinations made by such firm shall be final and binding on Employee and the
Company.

6.8 Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”) (to the extent
applicable) and the parties hereto agree to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
Notwithstanding any other provision of this Agreement to the contrary, if
Employee is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code, as amended (the “Code”) at the time of Employee’s
termination of employment and any payment under this Section 6 would otherwise
subject Employee to any tax, interest or penalty imposed under Code Section 409A
(or any regulation promulgated thereunder) if the payment or benefit would
commence as set forth in this Section 6, then the payment due under this
Section 6 shall not be made (or commence) until the first day which is at least
six months after the date of the Employee’s termination of employment. All
payments, which would have otherwise been required to be made to Employee over
such six month period, shall be paid to Employee in one lump sum payment as soon
as administratively feasible after the first day which is at least six months
after the date of Employee’s termination

 

-8-



--------------------------------------------------------------------------------

of employment with the Company. For purposes of the application of Code
Section 409A, each payment in a series of payments will be deemed a separate
payment. Notwithstanding anything herein to the contrary, except to the extent
any expense, reimbursement or in-kind benefit provided to the Employee does not
constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A, and its implementing regulations and guidance, (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the Employee
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Employee in any other calendar
year, (ii) the reimbursements for expenses for which the Employee is entitled to
be reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred and
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit.

7. Indemnification. The Company agrees that if Employee is made a party (or is
threatened to be made a party to) any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (a “Proceeding”), by reason of
his service (including past service) as an officer, director, employee, agent,
or the like of the Company, or is or was serving at the request of the Company
as an officer, director, employee, agent, or the like of another entity,
including, without limitation, as a fiduciary of an employee benefit plan
sponsored or established by the Company (any such service for a subsidiary,
affiliate, joint venture or other entity in which the Company has an ownership
or other financial interest, or as a fiduciary of any employee benefit plan
sponsored by the Company or any such other entity, shall be presumed to be at
the request of the Company), whether or not the basis of such Proceeding is an
act or omission alleged to have occurred while Employee was acting in an
official capacity as a director, officer, employee, agent, or the like, then
Employee shall be indemnified and held harmless by the Company to the fullest
extent authorized by applicable law (including for all reasonable attorneys’
fees and costs incurred by Employee), and such indemnification shall continue
even if Employee has ceased to be a director, officer, employee, agent, or the
like of the Company for any reason.

8. Insurance. During the Term and for a period of six years thereafter
(regardless of the reason for the termination of Employee’s employment), the
Company shall maintain suitable directors and officers insurance coverage for
Employee in his respective roles and shall name Employee as an additional
insured under such insurance policies, which policies shall be no less favorable
to Employee than such insurance policies that cover the Company’s directors
during such time period.

9. Non-Competition. In consideration of the severance payable hereunder, during
the Term and for a period of one (1) year thereafter, Employee agrees that,
unless he obtains written agreement from the Company or the Board of Directors,
he will not:

a. recruit, solicit, or hire any executive or employee of the Company;

b. induce or solicit any current or prospective customer, client, or supplier of
the Company to cease being a customer, client or supplier or divert Company
business away from any customer, client, or supplier of the Company; or

 

-9-



--------------------------------------------------------------------------------

c. own, manage, control, work for, or provide services to any entity which
competes with the Company in the market for rapid point-of-care, oral fluid
diagnostic testing in the United States (the “Protected Business”);

provided, however, that this Section 9: (i) shall not prevent Employee from
accepting a position with and working for any other entity which competes with
the Company in the Protected Business, if such business is diversified, Employee
is employed in a department, division or other unit of the business that is not
engaged in the Protected Business and Employee does not, directly or indirectly,
provide any assistance, services, advice, consultation or information with
respect to rapid point-of-care, oral fluid diagnostic testing to the department,
division or unit of the business engaged in the Protected Business; and
(ii) shall not prevent Employee from purchasing or owning less than five percent
(5%) of the stock or other securities of any entity, provided that such stock or
other securities are traded on any national or regional securities exchange or
are actively traded in the over-the-counter market and registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended. The parties
acknowledge that the non-competition agreement set forth in this Section 9 is
intended to replace and supersede the non-competition provision set forth on
page 1 of the Confidentiality Agreement executed contemporaneously herewith.

10. Remedies. The respective rights and duties of the Company and Employee under
this Agreement are in addition to, and not in lieu of, those rights and duties
afforded to and imposed upon them by law or at equity.

11. Severability of Provisions. The provisions of this Agreement are severable,
and if any provision hereof is held invalid or unenforceable, it shall be
enforced to the maximum extent permissible, and the remaining provisions of the
Agreement shall continue in full force and effect.

12. Non-Waiver. Failure by either party at any time to require performance of
any provision of this Agreement shall not limit the right of the party failing
to require performance to enforce the provision. No provision of this Agreement
may be waived by either party except by a writing signed by that party. A waiver
of any breach of a provision of this Agreement shall be construed narrowly and
shall not be deemed to be a waiver of any succeeding breach of that provision or
a waiver of that provision itself or of any other provision.

13. Non-Disparagement. Both during and after his employment, Employee agrees not
to disparage the Company or any of its stockholders, directors, officers, or
employees, and the Company agrees not to disparage, and to cause its directors,
officers and employees not to disparage, Employee. Employee and the Company
agree not to make any statement or engage in any conduct that might affect
adversely the business or professional reputation of the other party or, in the
case of the Company, any of its stockholders, directors, officers or employees
and the Company. Any breach of this Section 13 by a director, officer or
employee of the Company shall be deemed to be a breach by the Company.

 

-10-



--------------------------------------------------------------------------------

14. Other Agreements. Employee represents, warrants and, where applicable,
covenants to the Company that:

(a) There are no restrictions, agreements or understandings whatsoever to which
Employee is a party which would prevent or make unlawful Employee’s execution of
this Agreement or Employee’s employment hereunder, or which is or would be
inconsistent or in conflict with this Agreement or Employee’s employment
hereunder, or would prevent, limit or impair in any way the performance by
Employee of his obligations hereunder;

(b) Employee’s execution of this Agreement and Employee’s employment hereunder
shall not constitute a breach of any contract, agreement or understanding, oral
or written, to which Employee is a party or by which Employee is bound; and

(c) Employee is free to execute this Agreement and to be employed by the Company
as an employee pursuant to the provisions set forth herein.

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Employee nor the Company may make any assignments of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
the business or assets of the Company by means of liquidation, dissolution,
merger, consolidation, transfer of assets, or otherwise and Employee may
transfer this Agreement by will or the laws of descent and distribution. The
Company will require any successor (whether direct or indirect, by merger,
consolidation, transfer of assets, or otherwise) acquiring all or substantially
all of the business and/or assets of the Company (whether such assets are held
directly or indirectly) to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

16. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or further participation in any benefit, bonus, incentive,
stock-based or other plan or program provided by the Company and for which
Employee may qualify. Except as otherwise provided herein, amounts and benefits
which are vested benefits or which Employee is otherwise entitled to receive at
or subsequent to the date of termination shall be payable in accordance with
such plan or program.

17. Entire Agreement; Amendments. This Agreement and the Confidentiality
Agreement contain the entire agreement and understanding of the parties hereto
relating to the subject matter hereof and thereof, and supersede all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the employment of Employee by the Company. This Agreement may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.

18. Consent to Suit. Any legal proceeding arising out of or relating to this
Agreement shall be instituted in the United States District Court for the
Eastern District of Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any

 

-11-



--------------------------------------------------------------------------------

court of general jurisdiction in the county in Pennsylvania in which the Company
maintains its principal place of business, and Employee and the Company hereby
consent to the personal and exclusive jurisdiction of such court and hereby
waive any objection that Employee or the Company may have to personal
jurisdiction, venue, and any claim or defense of inconvenient forum.

19. Cooperation. Employee further agrees that during and after his employment
with the Company, subject to reimbursement of his reasonable expenses, he will
cooperate fully with the Company and its counsel with respect to any matter
(including, without limitation, litigation, investigations, or governmental
proceedings) in which the Employee was in any way involved during his employment
with the Company. Employee shall render such cooperation in a timely manner on
reasonable notice from the Company, so long as the Company, following Employee’s
termination of employment, exercises commercially reasonable efforts to schedule
and limit its need for Employee’s cooperation under this paragraph so as not to
interfere with Employee’s other personal and professional commitments

20. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

21. Governing Law. This Agreement shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

22. Reimbursement of Attorneys’ Fees. The Company shall reimburse Employee for
reasonable attorneys’ fees incurred in connection with the review of this
Agreement up to a maximum of $15,000 in accordance with its reimbursement
policies. Employee shall provide reasonable documentation of the incurrence of
such fees prior to the receipt of reimbursement.

 

-12-



--------------------------------------------------------------------------------

The parties have executed this Employment Agreement as of the date stated above.

 

  ORASURE TECHNOLOGIES, INC. /s/ Stephen S. Tang   By:   /s/ Ronny Lancaster
Stephen S. Tang   Title:    Chairman, Compensation Committee

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

Specific Duties of Employee as President and Chief Executive Officer

Employee, as the President and Chief Executive Officer of the Company or the
surviving entity in the event of a Change of Control, shall have duties commonly
performed by a chief executive officer of a company with capital stock that is
publicly traded on a national stock exchange, including, without limitation,
being the individual primarily responsible for (i) overseeing the day-to-day
operations, performance and direction of the Company or such surviving entity in
all areas, including operations, finance, accounting, quality and regulatory;
(ii) developing strategic business plans, planning and evaluating mergers,
acquisitions and other strategic matters, and presenting such matters for
consideration by the Board of Directors of the Company or such surviving entity;
and (iii) interfacing between the Company or such surviving entity and the Board
of Directors of the Company or such surviving entity.



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Agreement”) is entered into on this          day of
                    , 20        , by and between Stephen S. Tang (“Executive”)
and OraSure Technologies, Inc., a Delaware corporation, together with each and
every of its predecessors, successors (by merger or otherwise), parents,
subsidiaries, affiliates, divisions and related entities, directors, officers,
Executives, attorneys and agents, whether present or former (collectively the
“Company”);

WHEREAS, Executive is entitled to receive severance under an Employment
Agreement (“Employment Agreement”), dated January 3, 2018 between Employee and
the Company;

WHEREAS, Executive agrees to execute this Release Agreement as additional
consideration for such severance; and

WHEREAS, capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in the Employment Agreement.

NOW, THEREFORE, the parties agree as follows, in consideration of the mutual
covenants and obligations contained herein, and intending to be legally held
bound:

1. Consideration. In consideration for Executive’s receipt of severance as
provided in the foregoing Employment Agreement, Executive is willing to enter
into this Agreement and provide the release set forth herein.

2. Executive’s Release. Executive, on behalf of Executive, Executive’s heirs,
executors, successors, assigns and representatives, hereby unconditionally and
irrevocably releases, settles and forever discharges the Company, together with
each and every one of its predecessors, successors (by merger or otherwise),
parents, subsidiaries, affiliates, divisions and related entities, and all of
their directors, officers, executives, attorneys and agents, whether present or
former, and benefit plans (and the administrators, fiduciaries and agents of
such plans) (collectively the “Releasees”), from any and all suits, causes of
action, complaints, obligations, demands, or claims of any kind, whether in law
or in equity, direct or indirect, known or unknown, suspected or unsuspected
(hereinafter “Claims”), which the Executive ever had or now has arising out of
or relating to any matter, thing or event occurring up to and including the date
of this Agreement. Except as otherwise expressly provided in this Agreement, the
Claims released by Executive specifically include, but are not limited to:

(a) any and all claims for wages and benefits including, without limitation,
salary, stock, options, commissions, royalties, license fees, health and welfare
benefits, separation pay, vacation pay, incentives, and bonuses (collectively
“wage related claims”) other than wage related claims that cannot be released as
a matter of law;



--------------------------------------------------------------------------------

(b) any and all claims for wrongful discharge, breach of contract (whether
express or implied), or for breach of the implied covenant of good faith and
fair dealing;

(c) any and all claims for alleged employment discrimination on the basis of
age, race, color, religion, sex, national origin, veteran status, disability
and/or handicap and any and all other claims in violation of any federal, state
or local statute, ordinance, judicial precedent or executive order, including
but not limited to claims under the following statutes: Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act
of 1866, 42 U.S.C. § 1981, the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Family and
Medical Leave Act of 1993, the Fair Labor Standards Act, the Employee Retirement
Income Security Act of 1974, or any comparable statute of any other state,
country, or locality except as required by law, but excluding claims for vested
benefits under the Company’s pension plans;

(d) any and all claims under any federal, state or local statute or law;

(e) any and all claims in tort (including but not limited to any claims for
misrepresentation, defamation, interference with contract or prospective
economic advantage, intentional or negligent infliction of emotional distress,
duress, loss of consortium, invasion of privacy and negligence);

(f) any and all claims for attorneys’ fees and costs; and

(g) any and all other claims for damages of any kind.

It is the intention of Executive and the Company that the language relating to
the description of released claims in this Section shall be accorded the
broadest possible interpretation. Notwithstanding the foregoing, nothing
contained in this paragraph shall apply to, or shall release the Company from,
(i) any obligation of the Company under this Agreement, or the Employment
Agreement; (ii) any accrued or vested benefit of Executive pursuant to any
employee benefit plan of the Company, including any benefit not yet due and
payable; (iii) any obligation of the Company under existing stock options,
restricted stock or other stock awards; or (iv) any right to indemnification
under the Agreement, the By-Laws or Certificate of Incorporation of the Company
or any subsidiary or any insurance policy maintained by the Company or any
subsidiary or other entity.

3. Acknowledgment. Executive understands that his release extends to all of the
aforementioned Claims which arose on or before the date of this Agreement,
whether now known or unknown, suspected or unsuspected, and that this
constitutes an essential term of this Agreement. Executive further understands
and acknowledges the significance and consequence of this Agreement and of each
specific release and waiver, and expressly consents that this Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected claims, demands,
obligations, and causes of action, if any, as well as those relating to any
other claims, demands, obligations or causes of action hereinabove specified.

 

-2-



--------------------------------------------------------------------------------

4. Remedies. All remedies at law or in equity shall be available to the Company
for the enforcement of this Agreement. This Agreement may be pleaded as a full
bar to the enforcement of any claim that Executive may assert against the
Company in violation of this Agreement.

5. Promise not to Sue.

(a) Executive agrees and covenants not to file, initiate, or join any lawsuit
(individually, with others, or as part of a class), in any forum, pleading,
raising, or asserting any claim(s) barred or released by this Agreement. If
Executive does so, and the action is found to be barred in whole or in part by
this Agreement, Executive agrees to pay the attorneys’ fees and costs, or the
proportions thereof, incurred by the applicable Releasee in defending against
those claims that are found to be barred by this Agreement. While this Agreement
will serve to release any ADEA claims, the attorneys’ fees/cost shifting
provision set forth in this paragraph will not apply to any claims challenging
the validity of the release contained in this Agreement under the ADEA.

(b) Notwithstanding any of the foregoing to the contrary, nothing in this
Agreement or otherwise shall prohibit Executive from (a) reporting possible
violations of federal law or regulation to any governmental agency or entity or
self-regulatory organization (including but not limited to the Department of
Justice, the Securities and Exchange Commission, Congress and any agency
Inspector General), or making other disclosures that are protected under the
whistleblower provisions of federal law or regulations (it being understood that
Executive does not need the prior authorization of the Company to make any such
reports or disclosures or to notify the Company that Executive has made such
reports or disclosures), or (b) providing truthful testimony or statements to
the extent, but only to the extent, required by applicable law, rule,
regulation, legal process or by any court, arbitrator, mediator or
administrative, regulatory, judicial or legislative body (including any
committee thereof) with apparent jurisdiction (provided, however, that in such
event, except as set forth in the foregoing clause (a) above, Executive will
give the Company prompt written notice thereof prior to such disclosure so that
the Company may seek appropriate protection for such information). However,
Executive acknowledges and agrees that Executive shall not seek or accept and
waives any rights to any relief obtained on Executive’s behalf in any proceeding
by any government agency (including the Equal Employment Opportunity
Commission), private party, class, or otherwise with respect to any claims
covered by the release in Section 2 of this Agreement.

6. No Admissions. Neither the execution of this Agreement by the Company, nor
the terms hereof, constitute or should be construed to constitute any admission
or evidence of any wrongdoing, liability or violation of any federal, state or
local law or the common law on the part of the Company.

7. Confidentiality. To the extent not otherwise made public by the Company or
permitted by this Agreement, Executive shall not disclose or publicize the terms
or fact of this Agreement or any circumstances related to the termination of
Executive’s employment, directly or indirectly, to any person or entity, except
to Executive’s attorney, spouse, and to others as required by law. Executive is
specifically prohibited from disclosing the facts or terms of this Agreement to
any former or present executive of the Company except as required by law.

 

-3-



--------------------------------------------------------------------------------

8. Non-Disparagement. Executive agrees not to disparage the Company or any of
its stockholders, directors, officers, or employees, and the Company agrees not
to disparage, and to cause its directors, officers and employees not to
disparage, Executive. Executive and the Company agree not to make any statement
or engage in any conduct that might affect adversely the business or
professional reputation of the other party or, in the case of the Company, any
of its stockholders, directors, officers or employees and the Company. Any
breach of this Section 8 by a director, officer or employee of the Company shall
be deemed to be a breach by the Company. Nothing in this Agreement limits,
restricts or in any other way affects Executive’s right to communicate with any
governmental agency or entity, or engage in whistleblower activities.

9. Entire Agreement. This Agreement, together with the terms of the Employment
Agreement, contains the entire agreement of the parties with respect to the
subject matter hereof, supersedes any prior agreements or understandings with
respect to the subject matter hereof, and shall be binding upon their respective
heirs, executors, administrators, successors and assigns. For the avoidance of
doubt, Executive agrees that the obligations contained in this Agreement
(including without limitation under Section 6 of this Agreement) are in addition
to, and not in lieu of, any obligations Executive may have as the result of any
confidentiality, non-disparagement, nondisclosure or restrictive covenant
agreements with the Company or as a matter of law, including without limitation
under Executive’s Confidentiality Agreement with the Company dated XX and the
Employment Agreement.

10. Severability. If any term or provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the validity or enforceability of the
remaining terms or provisions shall not be affected, and such term or provision
shall be deemed modified to the extent necessary to make it enforceable.

11. Advice of Counsel; Revocation Period. Executive is hereby advised to seek
the advice of counsel. Executive acknowledges that he is acting of his own free
will, that he has been afforded a reasonable time to read and review the terms
of this Agreement, and that Executive is voluntarily entering into this
Agreement with full knowledge of its provisions and effects. Executive intends
that this Agreement shall not be subject to any claim for duress. Executive
further acknowledges that he has been given at least [twenty-one (21)/forty-five
(45)] days within which to consider this Agreement and that if Executive decides
to execute this Agreement before the twenty-one day period has expired,
Executive does so voluntarily and waives the opportunity to use the full review
period. Executive also acknowledges that he has seven (7) days following his
execution of this Agreement to revoke acceptance of this Agreement, with the
Agreement not becoming effective until the revocation period has expired. If
Executive chooses to revoke his acceptance of this Agreement, he should provide
written notice to:

General Counsel

OraSure Technologies, Inc.

220 East First Street

Bethlehem, Pennsylvania 18015

 

-4-



--------------------------------------------------------------------------------

12. Amendments. Neither this Agreement nor any term hereof may be orally
changed, waived, discharged, or terminated, and may be amended only by a written
agreement between the parties hereto.

13. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to the conflict of law principles
of any jurisdiction.

14. Legally Binding. The terms of this Agreement contained herein are
contractual, and not a mere recital.

IN WITNESS WHEREOF, the parties, acknowledging that they are acting of their own
free will, have caused the execution of this Agreement as of this day and year
written below.

 

OraSure Technologies, Inc.

By:     Name:      Title:     Dated:    

  Stephen S. Tang Dated:    

 

-5-